             Case 4:20-cv-04340-HSG Document 18 Filed 08/04/20 Page 1 of 3



     SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
 1
     Sanjiv N. Singh, Esq. (SBN 193525)
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3
     Phone: (650) 389-2255
 4   Email: ssingh@sanjivnsingh.com
 5
     INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
 6   Michael Indrajana, Esq. (SBN 258329)
 7   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 8   Phone: (650) 597-0928
 9   Email: michael@indrajana.com

10   Attorneys for Plaintiff HealthNOW Medical Center, Inc.
11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13

14
     HEALTHNOW MEDICAL CENTER, INC., a                Case No.: 4:20-cv-04340-HSG
15   California Corporation,
16                       Plaintiff,                   STIPULATED REQUEST FOR ORDER
17                                                    CHANGING TIME AND ORDER
                           vs.                        PURSUANT TO CIVIL L. R. 6-2 ; ORDER
18

19   STATE FARM GENERAL INSURANCE
     COMPANY, an Illinois Corporation doing           Hearing Date: To Be Renoticed.
20   business in California; AND DOES 1 TO 50,        Time:
21   INCLUSIVE.                                       Judge: Hon. Haywood S. Gilliam , Jr.
22                       Defendants.

23

24         Pursuant to Civil L.R. 6-2, Plaintiff HealthNOW Medical Center, Inc. (“HealthNOW”)
25   and Defendant State Farm General Insurance Company (“State Farm”) hereby stipulate and
26   jointly request that the Court enter an Order extending the time for filing an Opposition to,
27   and Reply in support of, Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint
28   pursuant to FRCP 12(b)(6), filed on July 6th, 2020 (“Motion to Dismiss”). Dkt. No. 6.
                                                 -1-
              STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS
                                     CASE NO.: 4:20-CV-04340-HSG
              Case 4:20-cv-04340-HSG Document 18 Filed 08/04/20 Page 2 of 3



 1          The Parties stipulate and agree that Plaintiff’s time to oppose Defendants’ motion to

 2   dismiss is extended up to and including September 21st, 2020, and Defendants’ time to reply in

 3   support of their motion to dismiss is extended up to and including October 13th, 2020. This

 4   stipulation does not alter any other date, or any event or deadline already fixed by Court order

 5   or rule. The reasons for the request are set forth in the attached Declaration of Michael

 6   Indrajana.

 7          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all

 8   signatories have concurred in its filing.

 9
     DATED: July 31, 2020                        PACIFIC LAW PARTNERS, LLP
10
                                                 By: /s/ Sandra E. Stone
11
                                                        Sandra E. Stone
12

13                                               Counsel for Defendant,
                                                 STATE FARM GENERAL INSURANCE COMPANY
14

15   DATED: July 31, 2020                        SANJIV N. SINGH, A PROFESSIONAL LAW
                                                 CORPORATION COMPANY
16

17                                               By: /s/ Sanjiv N. Singh
                                                        Sanjiv N. Singh
18

19                                               INDRAJANA LAW GROUP, A PROFESSIONAL
                                                 LAW CORPORATION
20

21                                               By: /s/ Michael B. Indrajana
                                                        Michael B. Indrajana
22

23                                               Counsel for Plaintiff, HEALTHNOW MEDICAL
                                                 CENTER, INC.
24

25

26

27

28
                                                  -2-
               STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS
                                      CASE NO.: 4:20-CV-04340-HSG
            Case 4:20-cv-04340-HSG Document 18 Filed 08/04/20 Page 3 of 3



                                            ORDER
 1
                                                                     ISTRIC
                                                                TES D      TC
                                                              TA
 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.




                                                                                      O
                                                         S
 3




                                                                                       U
                                                        ED




                                                                                        RT
                                                    UNIT
                                                                            D
                                                                       DENIE
 4
     DATE: ____________
             8/4/2020                           _____________________________________




                                                                                            R NIA
 5
                                                The Honorable Haywood S. Gilliam Jr.
 6                                                                                liam Jr.




                                                    NO
                                                United States District Judge
                                                                         d S. Gil
                                                                           a y wo o




                                                                                            FO
                                                              J u d ge H
 7




                                                      RT




                                                                                        LI
                                                             ER




                                                        H




                                                                                      A
 8
                                                                  N                     C
                                                                                    F
                                                                      D IS T IC T O
 9                                                                          R
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -3-
             STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS
                                    CASE NO.: 4:20-CV-04340-HSG
